DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/EP2017/056016 filed March 14, 2017.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom on March 14, 2016.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	Applicant’s amendment filed on March 29, 2022 amending claims 23, 26 and 29, and canceling claims 13-15, 18, 19, 22, 24, 25, 27 and 28 has been entered.  Claims 4-12 and 16 were previously canceled.
Claims 1-3, 17, 20, 21, 23, 26 and 29 are currently pending and presented for examination. 

Response to Arguments
Due to the cancellation of claims 13-15, 18, 19, 22, 24, 25, 27 and 28, the previous rejection of said claims under 35 USC 112(a) is hereby withdrawn.
Due to the cancellation of claims 13-15, 18, 19, 22, 24, 25, 27 and 28, the previous rejection of said claims under 35 USC 103 is hereby withdrawn.
Due to the cancellation of claims 13-15, 18, 19, 22, 24, 25, 27 and 28, the previous double patenting rejection over U.S. Patent No. 11,034,666 B2 is hereby withdrawn.
Due to Applicant’s amendments to claims 23, 26 and 29, the previous objection to said claims are hereby withdrawn.
Accordingly, claims 1-3, 17, 20, 21, 23, 26 and 29 are free of the art and allowable for the reasons detailed below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claims 1-3, 17, 20, 21, 23, 26 and 29 of the instant application are drawn to a combination product comprising compound 1 
    PNG
    media_image1.png
    111
    327
    media_image1.png
    Greyscale
 (compound 1) or compound 2 
    PNG
    media_image2.png
    105
    251
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    161
    232
    media_image3.png
    Greyscale
(BEZ235) as well as a pharmaceutical composition comprising said compounds and a method of treating breast carcinoma comprising the administration of said combination.
The closest related prior art is Johansen et al. WO 2014/118195 A1 (Provided on IDS).
Johansen et al. teaches anti-inflammatory and antitumor compounds of formula (I): 
    PNG
    media_image4.png
    198
    441
    media_image4.png
    Greyscale
(abstract).  Johansen et al. teaches that the compounds are useful for the treatment of chronic inflammatory disorders as well as for the treatment of hyperproliferative disorders including cancer (page 1).  Johansen et al. specifically teaches that  
    PNG
    media_image1.png
    111
    327
    media_image1.png
    Greyscale
 (compound 1) and 
    PNG
    media_image5.png
    113
    408
    media_image5.png
    Greyscale
 (compound 2) are highly preferred compounds of formula (I) (page 15).  Johansen et al. teaches that compound A (compound 2) 
    PNG
    media_image5.png
    113
    408
    media_image5.png
    Greyscale
 is especially preferred (page 16).  Johansen et al. teaches that the compounds can be used for chronic inflammatory disorders like inflammatory dermatoses such as psoriasis and rheumatoid arthritis (page 26 lines 12-28).  Johansen et al. further teaches that the compounds can be used to treat a hyperproliferative disorder such as cancer as the sole active agent or in combination with one or more other agents for the treatment of cancer (pages 28-34).  Johansen et al. teaches that it is within the scope of the invention for a compound as described therein to be administered in combination with another pharmaceutical drug with known efficacy against the disease in question and therefore the compounds may be used in combination therapy (page 40 lines 20-23).  
Example 4 of Johansen et al. specifically demonstrates the use of compound A (compound 2) in the treatment of basal-like breast cancer (page 50).  Example 4 of Johansen et al. also specifically demonstrates the use of the PI3K/mTOR inhibitor BEZ235 in the treatment of basal-like breast cancer (page 50).  Johansen et al. teaches that both compound A and BEZ235 inhibited the growth of tumors to a comparable degree (page 50 lines 16-20, page 52 lines 23-31, and Figure 1).  Thus, Johansen et al. demonstrates that compound 2 and BEZ235 are useful in the treatment of breast cancer.
However, Johansen et al. does not teach combining compounds 1 or 2 with BEZ235 for an improved treatment of cancer.
In addition, Applicant has persuasively argued that the claimed combination produces a synergistic effect that is more than the expected additive effect (see page 7 of Applicant’s remarks 05/17/2021).  This synergy was demonstrated on breast cancer cell viability (see pages 17-19 of the instant specification and Figure 1).
Therefore since the prior art does not teach combining the claimed compounds and moreover, does not teach that the claimed combination produces synergy on breast cancer cell viability, the cited claims of the instant application are novel and non-obvious over the closest related prior art.

Conclusion
Claims 1-3, 17, 20, 21, 23, 26 and 29 are allowed.  Claims 4-16, 18, 19, 22, 24, 25, 27 and 28 are canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        




KRM